


Exhibit 10.21

 

AMENDMENT NO. 3
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 3, dated as of October 7, 2011 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. (the
“Seller”), PENNYMAC MORTGAGE INVESTMENT TRUST (a “Guarantor”) and PENNYMAC
OPERATING PARTNERSHIP, L.P (a “Guarantor” and together with the other Guarantor,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of November 2, 2010 (as amended, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”).  The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of November 2, 2010, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.           Definitions.  Section 2 of the Existing Repurchase
Agreement is hereby amended by:

 

1.1           adding, in the proper alphabetical order, the terms “Pooled
Mortgage Loan” and “Trade Assignment” as set forth below:

 

“Pooled Mortgage Loan” means any Purchased Mortgage Loan that is subject to a
Transaction hereunder and is part of a pool of Purchased Mortgage Loans
certified by Custodian to an Agency to be either (a) purchased by such Agency or
(b) swapped for an Agency Security backed by such pool, in each case, in
accordance with the terms of the guidelines issued by the applicable Agency.

 

“Trade Assignment” means an assignment to Buyer of a forward trade between a
Takeout Investor and Seller with respect to one or more Purchased Mortgage Loans
that are Pooled Mortgage Loans substantially in the form of Exhibit K hereto.

 

1.2           deleting the definitions of “Aged Loans” and “Mortgage Loan” in
their entirety and replacing them with the following:

 

--------------------------------------------------------------------------------


 

“Aged Loan” means, other than with respect to Pooled Mortgage Loans, an Aged 60
Day Loan or an Aged 90 Day Loan.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, Pooled
Mortgage Loan, FHA Loan, VA Loan or Jumbo Mortgage Loan which is a fixed or
floating-rate, one-to-four-family residential mortgage loan evidenced by a
promissory note and secured by a first lien mortgage.

 

SECTION 2.           Pooled Mortgage Loans; Conditions Precedent. 
Section 10(b) of the Existing Master Repurchase Agreement is hereby amended by
adding subsection (9) thereto with the following

 

(9) Pooled Mortgage Loans.  Solely with respect to Transactions the subject of
which are Pooled Mortgage Loans, Buyer shall have received the related Trade
Assignment on or prior to the Purchase Date with respect thereto.

 

SECTION 3.           Exhibits. The Existing Master Repurchase Agreement is
hereby amended by adding Exhibit K thereto with Exhibit A hereto.

 

SECTION 4.           Conditions Precedent.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

4.1           Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Seller and the Guarantors; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 5.           Representations and Warranties.  Seller hereby represents
and warrants to the Buyer that it is in compliance with all the terms and
provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 6.           Limited Effect.  Except as expressly amended and modified
by this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment by the Buyer.

 

SECTION 7.           Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.           Reaffirmation of Guaranty.  The Guarantors hereby ratify
and affirm all of the terms, covenants, conditions and obligations of the
Guaranty and acknowledge and agree that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

By:

/s/ A. Adam Loskove

 

 

Name: A. Adam Loskove

 

 

Title:   Vice President

 

 

 

PennyMac Corp., as Seller

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:   Chief Credit Officer

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:   Chief Credit Officer

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

By:

/s/ David M. Walker

 

 

Name: David M. Walker

 

 

Title:    Chief Credit Officer

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 1

 

Exhibit K

 

FORM OF TRADE ASSIGNMENT

 

[NAME] (“Takeout Investor”)
[Address]

[Address]

Attention: [    ]

[DATE]

 

Ladies and Gentlemen:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”) for the following security (the “Security”):

 

 

Trade Date:

[    ]

 

Settlement Date:

[    ]

 

Security Description:

[    ]

 

Coupon:

[    ]

 

Price:

[    ]

 

Par Amount:

[    ]

 

Pool Number:

[    ]

 

The undersigned customer (the “Customer”) has assigned the Security to Credit
Suisse First Boston Mortgage Capital LLC (“Credit Suisse”) as security for
Customer’s Obligations under the Master Repurchase Agreement, as amended (the
“Agreement”), by and between Customer and Credit Suisse.

 

This is to confirm that (i) Takeout Investor’s obligation to purchase the
Security on the above terms in accordance with the Commitment is in full force
and effect, (ii) Takeout Investor will accept delivery of the Security directly
from Credit Suisse, (iii) Takeout Investor will pay Credit Suisse for the
Security, (iv) Customer unconditionally guarantees payment to Credit Suisse of
all sums due under the Commitment, (v) Credit Suisse shall deliver the Security
to Takeout Investor on the above terms and in accordance with the Commitment. 
Payment will be made “delivery versus payment” to Takeout Investor in
immediately available funds. Capitalized terms used, but not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.

 

--------------------------------------------------------------------------------


 

Very truly yours,

Agreed to, confirmed and accepted:

 

 

 

[TAKEOUT INVESTOR]

[CUSTOMER]

 

 

By:

 

By:

 

 

Name:

 

Name:

 

 

Title:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 
